REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The present claims disclose a fuel dispenser comprising: fuel flow piping having a hollow structure that produces a flow path from a source of fuel toward a fueling nozzle; fuel handling components disposed along said fuel flow piping; control electronics in operative communication with said fluid handling components; and a payment system including a PIN pad, a display processor external to the PIN pad and having an associated memory storing payment display data in encrypted form, and a display, said PIN pad in communication with said display processor and said display processor being in communication with said display; said PIN pad further storing a plurality of electronic tokens corresponding to the payment display data; and said PIN pad being operative to transmit said electronic tokens to said display processor, said display processor utilizing said electronic tokens to access specific payment display data stored by the associated memory, said display processor configured to display the specific payment display data on said display.
The closest prior art of Carapelli (US 2013/0103190) discloses: A fuel dispenser comprising: fuel flow piping having a hollow structure that produces a flow path from a source of fuel toward a fueling nozzle (Fig. 2, 0030, 0034); fuel handling components disposed along said fuel flow piping (Fig. 2, 0030, 0034); control electronics in operative communication with said fluid handling components (Fig. 2, 0030, 0034); and a payment system including a PIN pad, a display processor having an associated memory, and a display, said PIN pad in communication with said display processor and said display processor being in communication with said display (Fig. 2, Fig. 3B, Fig. 6, 0031-0033, 0035, 0071-0072, 0079, 0083); said PIN pad further storing a plurality of electronic tokens corresponding to payment display data (0044-0045, 0053, 0066, 
Carapelli et al. (US 2014/0279561) discloses a fuel dispenser system architecture that includes a keypad application encrypting prompts and other input data when communicating with a keypad.
However, the prior art does not disclose, neither singly nor in combination, for claims 1-5, 7, 9, and 11-12: a payment system including a PIN pad, a display processor external to the PIN pad and having an associated memory storing payment display data in encrypted form, and a display, said PIN pad in communication with said display processor and said display processor being in communication with said display; said PIN pad further storing a plurality of electronic tokens corresponding to the payment display data; and said PIN pad being operative to transmit said electronic tokens to said display processor, said display processor utilizing said electronic tokens to access specific payment display data stored by the associated memory.
Furthermore, in light of the amendments and Applicant’s arguments submitted with the Request for Continued Examination filed 01/26/2022, Applicant’s arguments have been found persuasive regarding the prior rejection under 35 USC 102 over Carapelli. The Examiner makes particular note of Applicant’s arguments supported by paragraphs 0010, 0055, and 0062 of the specification and included on pages 2-3 of Applicant’s Remarks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR RAK whose telephone number is (571)270-1575. The examiner can normally be reached Monday-Friday 9:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John W Hayes can be reached on (571)-272-6708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685